NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
ADVANCED ANALOGIC TECHNOLOGIES, INC.,
Appellant,
V. l
INTERNATIONAL TRADE COMMISSION,~
Appellee,
and _
LINEAR TECHNOLOGY CORPORATION,
Interven0r.
2010-1543
On appeal from the United States International Trade
C0mmissi0n in Investigati0n N0. 337 -TA-564.
ON MOTION
ORDER
The parties move for a 33-day extension of time, until
February 28, 2011, for the Internationa1 Trade Con:nniS-
sion and Linear Technology Corporati0n to file their
responsive briefs, and for an additional 7-day extension of

ADVANCED ANALOGIC V. ITC
2
time, for Advanoed Analogio Technologies, Inc., to file its
reply brief
Upon consideration thereof
lT IS ORDERED THATZ
The motion is granted
JAN 11 2011
Date
cc: AndreW N. ThoInases, Esq.
Paul M. BartkoWski, Esq.
Ronald J. Pabis, Esq.
s21
FOR THE CoURT
/s/ J an Horbal__\; f
J an Horbaly _
Clerk
F
u.s. comer i)'F£Ai=JPaALs ma
ms FEosm~.L macon
JAN l 1 2011
JAN|'DRBA|.Y
CLU